UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Portfolio summary Top 10 Issuers (33.9% of Net Assets on 1-31-12) Nexen, Inc. 4.8% MetLife, Inc. 3.0% Entergy Corp. 4.2% JPMorgan Chase 2.8% Merrill Lynch Preferred Capital Trusts 3.9% Qwest Corp. 2.8% ING Groep NV 3.5% The Goldman Sachs Group, Inc. 2.8% Morgan Stanley Capital Trusts 3.4% Telephone & Data Systems, Inc. 2.7% Sector Composition Financials 56.4% Energy 7.3% Utilities 24.9% Consumer Discretionary 2.1% Telecommunication Services 7.9% Consumer Staples 1.4% Country Composition United States 83.8% Switzerland 1.4% United Kingdom 5.0% Bermuda 0.4% Canada 4.7% France 0.1% Netherlands 4.6% 1 As a percentage of the Fund’s total investments on 1-31-12. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. The Fund’s investments in non-U.S. issuers involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 6 Preferred Income Fund III | Semiannual report Fund’s investments As of 1-31-12 (unaudited) Shares Value Preferred Securities (a) 141.89% (94.43% of Total Investments) (Cost $828,821,515) Consumer Discretionary 3.19% Media 3.19% Comcast Corp., 6.625% (Z) 130,000 3,303,300 Comcast Corp., Series B, 7.000% (L)(Z) 582,000 14,806,080 Consumer Staples 2.12% Food & Staples Retailing 2.12% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 135,000 12,019,226 Energy 8.74% Oil, Gas & Consumable Fuels 8.74% Apache Corp., Series D, 6.000% 158,500 9,102,655 Nexen, Inc., 7.350% (Z) 1,590,079 40,451,610 Financials 83.63% Capital Markets 11.31% Credit Suisse Guernsey, 7.900% (L)(Z) 452,000 11,869,520 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 808,400 68,714 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 142,601 1,854 Morgan Stanley Capital Trust III, 6.250% 174,000 4,090,740 Morgan Stanley Capital Trust IV, 6.250% (L)(Z) 850,000 19,958,000 Morgan Stanley Capital Trust V, 5.750% 158,000 3,665,600 Morgan Stanley Capital Trust VII, 6.600% 33,100 805,985 The Goldman Sachs Group, Inc., 6.125% (Z) 875,500 21,975,050 The Goldman Sachs Group, Inc., Series B, 6.200% 69,500 1,693,020 Commercial Banks 19.74% Barclays Bank PLC, Series 3, 7.100% (L)(Z) 382,000 8,961,720 Barclays Bank PLC, Series 5, 8.125% (L)(Z) 515,000 12,952,250 HSBC Holdings PLC, 8.000% (Z) 60,900 1,645,518 HSBC USA, Inc., 6.500% 130,000 3,194,100 Royal Bank of Scotland Group PLC, Series L, 5.750% (L)(Z) 955,000 15,977,150 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 313,500 8,552,280 Santander Holdings USA, Inc., Series C, 7.300% (Z) 501,380 12,554,555 See notes to financial statements Semiannual report | Preferred Income Fund III 7 Shares Value Commercial Banks (continued) US Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 884,000 $22,542,000 USB Capital VIII, Series 1, 6.350% (L)(Z) 475,000 11,970,000 USB Capital XI, 6.600% (Z) 107,000 2,716,730 Wells Fargo & Company, 8.000% (L)(Z) 371,900 10,852,042 Consumer Finance 1.95% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 335,000 7,839,000 SLM Corp., 6.000% (Z) 57,100 1,225,366 SLM Corp., Series A, 6.970% (Z) 44,899 1,964,331 Diversified Financial Services 26.78% BAC Capital Trust II, 7.000% (Z) 94,600 2,245,804 Bank of America Corp., Series MER, 8.625% 24,100 605,874 Citigroup Capital X, 6.100% (L)(Z) 744,700 17,336,616 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 24,600 662,724 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 40,000 852,000 Deutsche Bank Capital Funding Trust X, 7.350% (Z) 248,300 5,944,302 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 396,500 8,841,950 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 311,000 7,697,250 General Electric Capital Corp., 6.000% (Z) 110,000 2,836,900 General Electric Capital Corp., 6.050% (Z) 75,000 1,950,750 General Electric Capital Corp., 6.100% 20,000 523,000 General Electric Capital Corp., 6.625% 43,000 1,145,950 ING Groep NV, 7.050% (L)(Z) 598,970 12,805,979 ING Groep NV, 7.200% (L)(Z) 765,000 16,631,100 JPMorgan Chase & Company, 8.625% (Z) 395,000 10,744,000 JPMorgan Chase Capital XXIX, 6.700% (Z) 521,238 13,406,241 Merrill Lynch Preferred Capital Trust III, 7.000% (L)(Z) 541,000 12,670,220 Merrill Lynch Preferred Capital Trust IV, 7.120% 422,848 10,127,210 Merrill Lynch Preferred Capital Trust V, 7.280% (L)(Z) 435,000 10,426,950 RBS Capital Funding Trust V, 5.900% 742,366 9,888,315 RBS Capital Funding Trust VI, 6.250% 340,000 4,515,200 Insurance 14.30% Aegon NV, 6.375% (L)(Z) 245,000 5,294,450 Aegon NV, 6.500% (Z) 215,000 4,648,300 American Financial Group, Inc., 7.000% (L)(Z) 482,750 12,479,088 MetLife, Inc., Series B, 6.500% (L)(Z) 1,002,000 25,591,080 Phoenix Companies, Inc., 7.450% (Z) 600,549 13,416,265 PLC Capital Trust IV, 7.250% (Z) 337,035 8,506,763 PLC Capital Trust V, 6.125% (Z) 192,279 4,766,596 Prudential PLC, 6.500% (Z) 129,638 3,320,029 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 122,300 3,066,061 Real Estate Investment Trusts 9.53% Duke Realty Corp., Depositary Shares, Series J, 6.625% (L)(Z) 638,100 16,080,120 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 151,600 3,788,484 8 Preferred Income Fund III | Semiannual report See notes to financial statements Shares Value Real Estate Investment Trusts (continued) Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 118,500 $2,970,795 Public Storage, Inc., 6.350% 199,000 5,297,380 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 121,700 3,339,448 Public Storage, Inc., Series P, 6.500% (Z) 123,000 3,300,090 Wachovia Preferred Funding Corp., Series A, 7.250% (L)(Z) 740,000 19,277,000 Thrifts & Mortgage Finance 0.02% Federal National Mortgage Association, Series S (I) 80,000 116,000 Telecommunication Services 11.80% Diversified Telecommunication Services 4.20% Qwest Corp., 7.375% (L)(Z) 732,000 19,346,760 Qwest Corp., 7.500% 169,000 4,475,120 Wireless Telecommunication Services 7.60% Telephone & Data Systems, Inc., 6.875% (L)(Z) 468,000 12,303,720 Telephone & Data Systems, Inc., 7.000% (Z) 415,000 11,059,750 United States Cellular Corp., 6.950% 742,000 19,685,260 Utilities 32.41% Electric Utilities 20.43% Alabama Power Company, 5.200% 416,133 10,757,038 Entergy Arkansas, Inc., 5.750% 105,100 2,856,618 Entergy Louisiana LLC, 5.875% 312,625 8,553,420 Entergy Louisiana LLC, 6.000% 240,600 6,705,522 Entergy Mississippi, Inc., 6.000% 108,194 3,137,626 Entergy Mississippi, Inc., 6.200% 148,000 4,164,720 Entergy Texas, Inc., 7.875% 71,986 2,081,835 FPC Capital I, Series A, 7.100% (L)(Z) 810,000 20,768,400 FPL Group Capital Trust I, 5.875% (Z) 301,000 7,853,090 Gulf Power Co., 5.750% 157,500 4,646,250 HECO Capital Trust III, 6.500% (Z) 228,100 5,805,145 NextEra Energy Capital Holdings, Inc., 7.450% (Z) 20,000 533,800 PPL Corp., 9.500% 305,000 16,531,000 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 257,725 6,520,443 Southern California Edison Company, 6.125% (Z) 20,000 1,998,126 Southern California Edison Company, Series C, 6.000% (Z) 90,285 8,912,827 Westar Energy, Inc., 6.100% (Z) 154,500 4,020,090 Independent Power Producers & Energy Traders 0.79% Constellation Energy Group, Inc., Series A, 8.625% 164,000 4,439,480 Multi-Utilities 11.19% BGE Capital Trust II, 6.200% (L)(Z) 720,000 18,338,400 Consolidated Edison Company of New York, Inc., Series A, 5.000% (Z) 21,100 2,169,290 See notes to financial statements Semiannual report | Preferred Income Fund III 9 Shares Value Multi-Utilities (continued) Dominion Resources, Inc., Series A, 8.375% (Z) 249,900 $7,297,080 DTE Energy Company, 6.500% 255,000 6,877,044 Interstate Power & Light Company, Series B, 8.375% (Z) 237,290 6,905,139 SCANA Corp., 7.700% 756,000 21,863,520 Maturity Rate (%) date Par value Value Capital Preferred Securities (b) 2.23% (1.49% of Total Investments) (Cost $16,469,832) Financials 1.08% Commercial Banks 1.08% CA Preferred Funding Trust 7.000 01-29-49 $9,000,000 6,133,500 Utilities 1.15% Multi-Utilities 1.15% Dominion Resources Capital Trust I (L)(Z) 7.830 12-01-27 6,364,000 6,515,979 Shares Value Common Stocks 2.38% (1.58% of Total Investments) (Cost $12,463,872) Energy 0.09% Oil, Gas & Consumable Fuels 0.09% Total SA, ADR 10,000 529,700 Telecommunication Services 0.09% Diversified Telecommunication Services 0.09% AT&T, Inc. 17,000 499,970 Utilities 2.20% Electric Utilities 2.20% Entergy Corp. 120,000 8,325,600 FirstEnergy Corp. 85,000 3,588,700 UIL Holdings Corp. 16,000 553,280 Maturity Rate (%) date Par value Value Corporate Bonds 3.73% (2.48% of Total Investments) (Cost $21,031,654) Energy 2.17% Oil, Gas & Consumable Fuels 2.17% Southern Union Company (P) 3.564 11-01-66 $12,900,000 12,287,250 Utilities 1.56% Electric Utilities 1.56% Kentucky Power Company, Series D (L)(Z) 5.625 12-01-32 3,565,000 3,775,734 Southern California Edison Company (6.25% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 5,000,000 5,092,900 10 Preferred Income Fund III | Semiannual report See notes to financial statements Par value Value Short-Term Investments 0.02% (0.02% of Total Investments) (Cost $138,000) Repurchase Agreement 0.02% Repurchase Agreement with State Street Corp. dated 1-31-12 at 0.010% to be repurchased at $138,000 on 2-1-12, collateralized by $130,000 U.S. Treasury Notes, 2.625% due 11-15-20 (valued at $141,264, including interest) $138,000 138,000 Total investments (Cost $878,924,873) † 150.25% Other assets and liabilities, net (50.25%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts LIBOR London Interbank Offered Rate (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (L) A portion of this security is a Lent Security as of 1-31-12, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 1-31-12 was $241,957,793. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 1-31-12 was $514,272,259. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $879,047,445. Net unrealized depreciation aggregated $27,125,639, of which $42,078,333 related to appreciated investment securities and $69,203,972 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 1-31-12: United States 83.8% United Kingdom 5.0% Canada 4.7% Netherlands 4.6% Switzerland 1.4% Bermuda 0.4% France 0.1% See notes to financial statements Semiannual report | Preferred Income Fund III 11 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $878,924,873) $851,921,806 Cash 104,354 Cash segregated at custodian for swapcontracts 1,710,000 Receivable for investmentssold 951,891 Dividends and interestreceivable 2,163,412 Other receivables and prepaidexpenses 349,874 Totalassets Liabilities Committed facility agreement payable (Note7) 287,400,000 Payable for investmentspurchased 336,519 Swap contracts, at value (Note3) 2,312,629 Interest payable (Note7) 15,645 Payable toaffiliates Accounting and legal servicesfees 8,370 Trustees’fees 36,133 Other liabilities and accruedexpenses 107,741 Totalliabilities Netassets Paid-incapital $738,533,108 Undistributed net investmentincome 4,214,054 Accumulated net realized loss on investments and swapagreements (146,447,166) Net unrealized appreciation (depreciation) on investments and swapagreements (29,315,696) Netassets Net asset value pershare Based on 31,482,579 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $18.01 12 Preferred Income Fund III | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $27,631,186 Interest 1,119,425 Less foreign taxeswithheld (1,106) Total investmentincome Expenses Investment management fees (Note5) 3,116,666 Accounting and legal services fees (Note5) 42,943 Transfer agentfees 20,007 Trustees’ fees (Note5) 31,999 Printing andpostage 69,238 Professionalfees 46,900 Custodianfees 11,349 Interest expense (Note7) 1,417,523 Stock exchange listingfees 14,168 Other 23,944 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon Investments 1,105,567 Swap contracts (Note3) 49,977 Change in net unrealized appreciation (depreciation)of Investments 6,442,652 Swap contracts (Note3) (2,312,629) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund III 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 1-31-12 ended (unaudited) 7-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $23,954,768 $46,679,028 Net realized gain(loss) 1,155,544 (2,243,309) Change in net unrealized appreciation(depreciation) 4,130,023 25,959,911 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (21,176,934) (42,346,912) From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 534,334 — Totalincrease Netassets Beginning ofperiod 558,386,565 530,337,847 End ofperiod Undistributed net investmentincome Sharesoutstanding Beginning ofperiod 31,451,955 31,451,955 Issued pursuant to Dividend ReinvestmentPlan 30,624 — End ofperiod 14 Preferred Income Fund III | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-12 (unaudited) Cash flows from operating activities Net increase in net assets from operations $29,240,335 Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Long-term investments purchased (76,823,811) Long-term investments sold 46,647,282 Decrease in short term investments 633,000 Net amortization of premium (discount) 6,355 Decrease in dividends and interest receivable 788,329 Decrease in payable for investments purchased (5,802,786) Increase in receivable for investments sold (951,891) Increase in cash segregated at custodian for swap contracts (1,710,000) Increase in other receivables and prepaid expenses (289,952) Increase in unrealized depreciation of swap contracts 2,312,629 Decrease in payable to affiliates (7,396) Decrease in interest payable (13,231) Decrease in other liabilities and accrued expenses (19,433) Net change in unrealized (appreciation) depreciation on investments (6,442,652) Net realized gain on investments (1,105,567) Net cash used in operating activities Cash flows from financing activities Reinvestment of common shares pursuant to Dividend Reinvestment Plan 534,334 Distributions to shareholders (21,176,934) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund III 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 1-31-12 1 7-31-11 7-31-10 7-31-09 7-31-08 2 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.76 1.48 1.49 1.46 0.27 2.06 2.07 Net realized and unrealized gain (loss) oninvestments 0.17 0.76 2.67 (3.21) (2.47) (3.39) 1.36 Distributions to Auction Preferred Shares(APS) — (0.53) (0.56) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.67) (1.35) (1.22) (1.44) (0.26) (1.58) (1.58) From net realizedgain — (0.20) (0.07) From tax return ofcapital — — (0.13) (0.05) — — — Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 4 5 6 6 6 6 6 Total return at market value (%) 4 5 5 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $567 $558 $530 $442 $541 $618 $732 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.25 7 1.36 8 1.28 1.36 1.36 7 1.41 1.34 Interest expense (Note7) 0.52 7 0.55 0.64 1.24 1.73 7 0.04 — Expenses before reductions (including interestexpense) 1.77 7 1.91 8 1.92 2.60 3.09 7 1.45 9 1.34 9 Expenses net of reductions (excluding interestexpense) 1.25 7 1.17 8 1.14 1.14 1.11 7 1.10 1.05 Expenses net of reductions (including interestexpense) 1.77 7 1.72 8 1.78 2.38 2.84 7 1.10 10 1.05 10 Net investmentincome 8.84 7 8.39 8 9.70 12.52 9.36 7 9.98 11 8.91 11 Portfolio turnover (%) 6 19 14 18 2 9 14 16 Preferred Income Fund III | Semiannual report See notes to financial statements COMMON SHARES Periodended 1-31-12 1 7-31-11 7-31-10 7-31-09 7-31-08 2 5-31-08 5-31-07 Seniorsecurities Total value of APS outstanding (inmillions) — 12 $350 Involuntary liquidation preference per unit (inthousands) — $25 Average market value per unit (inthousands) — $25 Asset coverage perunit 13 — $76,917 Total debt outstanding end of period (in millions) (Note7) $287 $287 $263 $214 $253 $296 — Asset coverage per $1,000 ofAPS 14 — $3,090 Asset coverage per $1,000 ofdebt 15 $2,973 $2,943 $3,019 $3,068 $3,138 $3,087 — 1 Semiannual period from 8-1-11 to 1-31-12.Unaudited. 2 For the two month period ended 7-31-08. 3 Based on the average daily sharesoutstanding. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Includes non-recurring litigation fees which represent 0.13% of average net assets. After insurance recovery, impact to net expenses and net investment income ratios was less than 0.01%. 9 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.94% and 0.91% for the years ended 5-31-08 and 5-31-07,respectively. 10 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.74% and 0.71% for the years ended 5-31-08 and 5-31-07,respectively. 11 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 6.44% and 6.49% for the years ended 5-31-08 and 5-31-07,respectively. 12 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party financial institution in order to redeem the APS. The redemption of all APS was completed on 5-28-08. 13 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 14 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 15 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note 7). As borrowings outstanding change, the level of invested assets will change accordingly. Asset coverage ratio provides a measure ofleverage as of the dates shown. See notes to financial statements Semiannual report | Preferred Income Fund III 17 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Preferred Income Fund III (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. 18 Preferred Income Fund III | Semiannual report The following is a summary of the values by input classification of the Fund’s investments as of January 31, 2012, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 1-31-12 QUOTED PRICE OBSERVABLE INPUTS INPUTS Preferred Securities Consumer Discretionary $18,109,380 — — Consumer Staples — $12,019,226 — Energy 49,554,265 — — Financials 474,191,809 — — Telecommunication Services 66,870,610 — — Utilities 165,947,906 17,787,997 — Capital Preferred Securities — Financials — 6,133,500 — Utilities — 6,515,979 — Common Stocks — Energy 529,700 — — Telecommunication Services 499,970 — — Utilities 12,467,580 — — Corporate Bonds — Energy — 12,287,250 — Utilities — 8,868,634 — Short-Term Investments — 138,000 — Total Investments in Securities — Other Financial Instruments Interest Rate Swaps — ($2,312,629) — Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. During the six months ended January 31, 2012, there were no significant transfers into or out of Level 1, Level 2 or Level 3. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange-traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Semiannual report | Preferred Income Fund III 19 Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income is recorded when the Fund becomes aware of the dividends. Foreign taxes are provided for based on the Fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Overdrafts. Pursuant to the custodian agreement, the Fund’s custodian may, in its discretion, advance funds to the Fund to make properly authorized payments. When such payments result in an overdraft, the Fund is obligated to repay the custodian for any overdraft, including any costs or expenses associated with the overdraft. The custodian may have a lien, security interest or security entitlement in any Fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. Expenses. Expenses that are directly attributable to an individual fund are allocated to the Fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. 20 Preferred Income Fund III | Semiannual report For federal income tax purposes, the Fund has a capital loss carryforward of $147,490,173 available to offset future net realized capital gains as of July 31, 2011. The following table details the capital loss carryforward available as of July 31, 2011: CAPITAL LOSS CARRYFORWARD EXPIRING AT JULY 31 2015 2016 2017 2018 2019 $1,316,265 $33,029,968 $41,629,449 $64,817,054 $6,697,437 Under the Regulated Investment Company Modernization Act of 2010, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. As of July 31, 2011, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares and pays dividends monthly and capital gain distributions, if any, annually. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to derivative transactions and investments in real estate investment trusts. Statement of cash flows. Information on financial transactions that have been settled through the receipt and disbursement of cash is presented in the Statement of cash flows. The cash amount shown in the Statement of cash flows is the amount included in the Fund’s Statement of assets and liabilities and represents the cash on hand at its custodian and does not include any short-term investments. New accounting pronouncements. In May 2011, Accounting Standards Update 2011-04 (ASU 2011-04), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, was issued and is effective during interim and annual periods beginning after December 15, 2011. ASU 2011-04 amends Financial Accounting Standards Board (FASB) Topic 820, Fair Value Measurement . The amendments are the result of the work by the FASB and the International Accounting Standards Board to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. The update may require additional disclosures related to transfers between Levels 1, 2, and 3. Also, the update requires additional disclosures related to quantitative and qualitative information regarding unobservable inputs and valuation techniques utilized in the valuation process. Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the Fund’s financial statement disclosure. In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-11, Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an Semiannual report | Preferred Income Fund III 21 enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Management is currently evaluating the impact, if any, on the Fund’s financial statement disclosures. Note 3 — Derivative instruments The Fund may invest in derivatives in order to meet its investment objectives. The use of derivatives may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, the Fund is exposed to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the Fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that the Fund will succeed in enforcing them. The Fund has entered into collateral agreements with certain counterparties to mitigate counterparty risk on the over-the-counter derivatives. Subject to established minimum levels, collateral is generally determined based on the net aggregate unrealized gain or loss on contracts with a particular counterparty. Collateral pledged to the Fund is held by the custodian bank for the benefit of the Fund and can be in the form of cash or debt securities issued by the U.S. government or related agencies; collateral posted by the Fund is held in a segregated account at the Fund’s custodian and is noted in the accompanying portfolio of investments, or if cash is posted, on the Statement of assets and liabilities. As of January 31, 2012, $1,710,000 was posted by the Fund for the benefit of counterparties. Interest rate swaps. Interest rate swaps represent an agreement between a Fund and counterparty to exchange cash flows based on the difference between two interest rates applied to a notional amount. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net interest receivable or payable under the swap contracts at specified, future intervals. Upfront payments made/received by the Fund are amortized/accreted for financial reporting purposes, with the unamortized/unaccreted portion included in the Statement of assets and liabilities. Swaps are marked-to-market daily based upon values from third party vendors or broker quotations, and the change in value is recorded as unrealized appreciation/depreciation of swap contracts. A termination payment by the counterparty or the Fund is recorded as realized gain or loss, as well as the net periodic payments received or paid by the Fund. Entering into swap agreements involves, to varying degrees, elements of credit, market and documentation risk that may amount to values that are in excess of the amounts recognized on the Statement of assets and liabilities. Such risks involve the possibility that there will be no liquid market for the swap, or that a counterparty may default on its obligation or delay payment under the swap terms. The counterparty may disagree or contest the terms of the swap. Market risks may also accompany the swap, including interest rate risk. The Fund may also suffer losses if it is unable to terminate or assign outstanding swaps or reduce its exposure through offsetting transactions. During the six months ended January 31, 2012, the Fund used interest rate swaps in anticipation of rising interest rates. The following table summarizes the interest rate swap contracts held as of January 31, 2012. USD PAYMENTS PAYMENTS NOTIONAL MADE RECEIVED MATURITY COUNTERPARTY AMOUNT BY FUND BY FUND DATE MARKET VALUE Morgan Stanley Capital Services $72,000,000 1.4625% 3-month LIBOR(a) Aug 2016 ($2,312,629) (a) At 1-31-12, the 3-month LIBOR rate was 0.54235% 22 Preferred Income Fund III | Semiannual report Interest rate swap positions at January 31, 2012 were entered into on August 5, 2011. No other interest rate swap activity occurred during the six months ended January 31, 2012. Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at January 31, 2012 by risk category: FINANCIAL ASSET LIABILITY STATEMENT OF ASSETS AND INSTRUMENTS DERIVATIVES DERIVATIVES RISK LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Interest rate contracts Unrealized depreciation of Interest rate — ($2,312,629) swap contracts swaps Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended January 31, 2012: STATEMENT OF OPERATIONS SWAP RISK LOCATION CONTRACTS Interest rate contracts Net realized gain $49,977 The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended January 31, 2012: STATEMENT OF OPERATIONS SWAP RISK LOCATION CONTRACTS Interest rate contracts Change in unrealized ($2,312,629) appreciation (depreciation) Note 4 — Guarantees and indemnifications Under the Fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. The Adviser is an indirect, wholly owned subsidiary of Manulife Financial Corporation (MFC). Management fee. The Fund has an investment management agreement with the Adviser under which the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to 0.75% of the Fund’s average daily managed assets including any assets attributable to the Committed Facility Agreement (see Note 7) (collectively, managed assets). The Adviser has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of the subadvisory fees. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to Semiannual report | Preferred Income Fund III 23 shareholders and regulatory reports, among other services. These accounting and legal services fees incurred for the six months ended January 31, 2012 amounted to an annual rate of 0.01% of the Fund’s average daily managed assets. Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. These Trustees may, for tax purposes, elect to defer receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan (the Plan). Deferred amounts are invested in various John Hancock funds and remain in the funds until distributed in accordance with the Plan. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Note 6 — Leverage risk The Fund utilizes a Committed Facility Agreement (CFA) to increase its assets available for investment. When the Fund leverages its assets, common shareholders bear the fees associated with the facility and have the potential to benefit or be disadvantaged from the use of leverage. The Adviser’s fee is also increased in dollar terms from the use of leverage. Consequently, the Fund and the Adviser may have differing interests in determining whether to leverage the Fund’s assets. Leverage creates risks that may adversely affect the return for the holders of common shares including: • the likelihood of greater volatility of net asset value and market price of common shares • fluctuations in the interest rate paid for the use of the credit facility • increased operating costs, which may reduce the Fund’s total return • the potential for a decline in the value of an investment acquired through leverage, while the Fund’s obligations under such leverage remains fixed • the Fund is more likely to have to sell securities in a volatile market in order to meet asset coverage or other debt compliance requirements To the extent the income or capital appreciation derived from securities purchased with funds received from leverage exceeds the cost of leverage, the Fund’s return will be greater than if leverage had not been used, conversely, returns would be lower if the cost of the leverage exceeds the income or capital appreciation derived. In addition to the risks created by the Fund’s use of leverage, the Fund is subject to the risk that it would be unable to timely, or at all, obtain replacement financing if the CFA is terminated. Were this to happen, the Fund would be required to de-leverage, selling securities at a potentially inopportune time and incurring tax consequences. Further, the Fund’s ability to generate income from the use of leverage would be adversely affected. Note 7 — Committed facility agreement The Fund has entered into the CFA with a subsidiary of BNP Paribas (BNP) that allows it to borrow up to $294 million and to invest the borrowings in accordance with its investment practices. The Fund pledges a portion of its assets as collateral to secure borrowings under the CFA. Such pledged assets are held in a special custody account with the Fund’s custodian. The amount of assets required to be pledged by the Fund is determined in accordance with the CFA. The Fund retains the benefits of ownership of assets pledged to secure borrowings under the CFA. Interest charged is at the rate of one month LIBOR plus 0.70% and is payable monthly. The Fund also pays a commitment fee of 0.60% per annum on the unused portion of the facility. The commitment fee for the six months ended January 31, 2012 totaled $20,240 and is included in Interest expense in 24 Preferred Income Fund III | Semiannual report the Statement of operations. As of January 31, 2012, the Fund had borrowings of $287,400,000 at an interest rate of 0.96%, which are reflected in the CFA payable on the Statement of assets and liabilities. During the six months ended January 31, 2012, the average borrowing under the CFA and the effective average interest rate were $287,400,000 and 0.98%, respectively. The Fund may terminate the CFA with 30 days’ notice. If certain asset coverage and collateral requirements, minimum net assets or other covenants are not met, the CFA could be deemed in default and result in termination. Absent a default or facility termination event, BNP is required to provide the Fund with 360 days’ notice prior to terminating or amending the CFA. The Fund has an agreement with BNP that allows BNP to borrow a portion of the pledged collateral (Lent Securities) in an amount not to exceed the lesser of: (i) outstanding borrowings owed by the Fund to BNP and (ii) thirty-three and one-third percent of the Fund’s total assets. The Fund can designate any security within the pledged collateral as ineligible to be a Lent Security and can recall the Lent Securities. The Fund also has the right to apply and set-off an amount equal to one-hundred percent (100%) of the then-current fair market value of such Lent Securities against the current borrowings under the CFA in the event that BNP fails to timely return the Lent Securities and in certain other circumstances. In such circumstances, however, the Fund may not be able to obtain replacement financing required to purchase replacement securities and, consequently, the Fund’s income generating potential may decrease. Even if the Fund is able to obtain replacement financing, it might not be able to purchase replacement securities at favorable prices. Income earned from Lent Securities is recorded as a component of interest income on the Statement of operations. During the six months ended January 31, 2012, the Fund recorded $103,350 in income on Lent Securities. Note 8 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, aggregated $76,823,811 and $46,647,282, respectively, for the six months ended January 31, 2012. Semiannual report | Preferred Income Fund III 25 Additional information Unaudited Investment objective and policy The Fund’s primary investment objective is to provide a high level of current income, consistent with preservation of capital. The Fund’s secondary investment objective is to provide growth of capital to the extent consistent with its primary investment objective. The Fund seeks to achieve its objectives by investing in securities that, in the opinion of the Adviser, may be undervalued relative to similar securities in the marketplace. Under normal market conditions, the Fund invests at least 80% of its assets (net assets plus borrowings for investment purposes) in preferred stocks and other preferred securities, including convertible preferred securities. In addition, the Fund will invest 25% or more of its total assets in the industries comprising the utilities sector, and at least 80% of its total assets in preferred securities and other fixed-income securities which are rated investment grade or higher by Moody’s or Standard & Poor’s at the time of investment or in unrated securities determined by the Adviser to be of comparable credit quality. Dividends and distributions During the six-month period ended January 31, 2012, dividends from net investment income totaling $0.6732 per share were paid to shareholders. The dates of payments and amounts per share are as follows: INCOME PAYMENT DATE DIVIDEND August 31, 2011 $0.1122 September 30, 2011 0.1122 October 31, 2011 0.1122 November 30, 2011 0.1122 December 19, 2011 0.1122 January 31, 2012 0.1122 Total $0.6732 Dividend reinvestment plan Pursuant to the Fund’s Dividend Reinvestment Plan (the Plan), distributions of dividends and capital gains are automatically reinvested in common shares of the Fund by Computershare Trust Company, N.A. (formerly known as The Bank of New York Mellon) (the Plan Agent). Every shareholder holding at least one full share of the Fund is entitled to participate in the Plan. In addition, every shareholder who became a shareholder of the Fund after June 30, 2011 and holds at least one full share of the Fund will be automatically enrolled in the Plan. Shareholders who do not participate in the Plan will receive all distributions in cash. If the Fund declares a dividend or distribution payable either in cash or in common shares of the Fund and the market price of shares on the payment date for the distribution or dividend equals or exceeds the Fund’s net asset value per share (NAV), the Fund will issue common shares to participants at a value equal to the higher of NAV or 95% of the market price. The number of additional shares to be credited to each participant’s account will be determined by dividing the dollar amount of the distribution or dividend by the higher of NAV or 95% of the market price. If the market price is lower than NAV, or if dividends or distributions are payable only in cash, then participants will receive shares purchased by the Plan Agent on participants’ behalf on the New York Stock Exchange (the NYSE) or otherwise on the open market. If the market price exceeds NAV before the Plan Agent has completed its purchases, the average per share purchase price may exceed NAV, resulting in fewer shares being acquired than if the Fund had issued new shares. 26 Preferred Income Fund III | Semiannual report There are no brokerage charges with respect to common shares issued directly by the Fund. However, whenever shares are purchased or sold on the NYSE or otherwise on the open market, each participant will pay a pro rata portion of brokerage trading fees, currently $0.05 per share purchased or sold. Brokerage trading fees will be deducted from amounts to be invested. The reinvestment of dividends and net capital gains distributions does not relieve participants of any income tax that may be payable on such dividends or distributions. Shareholders participating in the Plan may buy additional shares of the Fund through the Plan at any time in amounts of at least $50 per investment, up to a maximum of $10,000, with a total calendar year limit of $100,000. Shareholders will be charged a $5 transaction fee plus $0.05 per share brokerage trading fee for each order. Purchases of additional shares of the Fund will be made on the open market. Shareholders who elect to utilize monthly electronic fund transfers to buy additional shares of the Fund will be charged a $2 transaction fee plus $0.05 per share brokerage trading fee for each automatic purchase. Shareholders can also sell Fund shares held in the Plan account at any time by contacting the Plan Agent by telephone, in writing or by visiting the Plan Agent’s Web site at www.computershare.com. Click on EquityAccess & More. The Plan Agent will mail a check to you (less applicable brokerage trading fees) on settlement date, which is three business days after your shares have been sold. If you choose to sell your shares through your stockbroker, you will need to request that the Plan Agent electronically transfer your shares to your stockbroker through the Direct Registration System. Shareholders participating in the Plan may withdraw from the Plan at any time by contacting the Plan Agent by telephone, in writing or by visiting the Plan Agent’s Web site at www.computershare.com. Click on EquityAccess & More. Such termination will be effective immediately if the notice is received by the Plan Agent prior to any dividend or distribution record date; otherwise, such termination will be effective on the first trading day after the payment date for such dividend or distribution, with respect to any subsequent dividend or distribution. If you withdraw, your shares will be credited to your account; or, if you wish, the Plan Agent will sell your full and fractional shares and send you the proceeds, less a transaction fee of $5.00 and less brokerage trading fees of $0.05 per share. If a shareholder does not maintain at least one whole share of common stock in the Plan account, the Plan Agent may terminate such shareholder’s participation in the Plan after written notice. Upon termination, shareholders will be sent a check for the cash value of any fractional share in the Plan account, less any applicable broker commissions and taxes. Shareholders who hold at least one full share of the Fund may join the Plan by notifying thePlan Agent by telephone, in writing or by visiting the Plan Agent’s Web site at www.computershare.com. Click on EquityAccess & More. If received in proper form by the Plan Agent before the record date of a dividend, the election will be effective with respect to all dividends paid after such record date. If you wish to participate in the Plan and your shares are held in the name of a brokerage firm, bank or other nominee, please contact your nominee to see if it will participate in the Plan for you. If you wish to participate in the Plan, but your brokerage firm, bank or other nominee is unable to participate on your behalf, you will need to request that your shares be re-registered in your own name, or you will not be able to participate. The Plan Agent will administer the Plan on the basis of the number of shares certified from time to time by you as representing the total amount registered in your name and held for your account by your nominee. Experience under the Plan may indicate that changes are desirable. Accordingly, the Fund and the Plan Agent reserve the right to amend or terminate the Plan. Participants generally will receive written notice at least 90 days before the effective date of any amendment. In the case of termination, participants will receive written notice at least 90 days before the record date for the payment of any dividend or distribution by the Fund. Semiannual report | Preferred Income Fund III 27 All correspondence or additional information about the Plan should be directed to Computershare Trust Company, N.A., at the address stated below or by calling 1-800-852-0218, 1-201-680-6578 (For International Telephone Inquiries), and 1-201-680-6610 (For the Hearing Impaired (TDD)). Shareholder communication and assistance If you have any questions concerning the Fund, we will be pleased to assist you. If you hold shares in your own name and not with a brokerage firm, please address all notices, correspondence, questions or other communications regarding the Fund to the transfer agent at: Computershare Trust Company, N.A. Newport Office Center VII 480 Washington Boulevard Jersey City, NJ 07310–1900 Telephone: 1-800-852-0218 If your shares are held with a brokerage firm, you should contact that firm, bank or other nominee for assistance. Shareholder meeting The Fund held its Annual Meeting of Shareholders on January 20, 2012. The following action was taken by the shareholders: Proposal: Election of three (3) Trustees to serve for a three-year term ending at the Annual Meeting of Shareholders in 2015, or such earlier date as required by the By-laws of the Fund. Each nominee was reelected by the Fund’s shareholders and the votes cast with respect to each Trustee are set forth below. TOTAL VOTES TOTAL VOTES WITHHELD FOR THE NOMINEE FROM THE NOMINEE Stanley Martin 27,552,068 667,505 John A. Moore 27,487,788 731,785 John G. Vrysen 27,560,946 658,627 The terms of office of the following seven Trustees of the Fund had not ended and they remained in office as of the Annual Meeting date: James F. Carlin, William H. Cunningham, Deborah C. Jackson, Hugh McHaffie, Patti McGill Peterson, Steven R. Pruchansky and Gregory A. Russo. Subsequent to the Annual Meeting date, Mr. Carlin resigned from the Board. 28 Preferred Income Fund III | Semiannual report More information Trustees Officers Investment adviser Steven R. Pruchansky Keith F. Hartstein John Hancock Advisers, LLC Chairman President and William H. Cunningham Chief Executive Officer Subadviser Deborah C. Jackson John Hancock Asset Stanley Martin * Andrew G. Arnott Management a division of Hugh McHaffie † Senior Vice President and Chief Manulife Asset Management Dr. John A. Moore * Operating Officer (US) LLC Vice Chairman ^ Patti McGill Peterson * Thomas M. Kinzler Custodian Gregory A. Russo Secretary and Chief Legal Officer State Street Bank and John G. Vrysen † Trust Company Francis V. Knox, Jr. *Member of the Chief Compliance Officer Transfer agent AuditCommittee Computershare Shareowner †Non-Independent Trustee Charles A. Rizzo Services, LLC ^Effective 1-1-12 Chief Financial Officer Legal counsel Salvatore Schiavone K&L Gates LLP Treasurer Stock symbol Listed New York Stock Exchange: HPS For shareholder assistance refer to page 28 You can also contact us: 1-800-852-0218 Regular mail: jhfunds.com Computershare Shareowner Services, LLC Newport Office Center VII 480 Washington Boulevard Jersey City, NJ 07310-1900 The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-852-0218. The report is certified under the Sarbanes-Oxley Act, which requires closed-end funds and other public companies to affirm that, to the best of their knowledge, the information in their financial reports is fairly and accurately stated in all material respects. Semiannual report | Preferred Income Fund III 29 1-800-852-0218 1-800-231-5469 TDD 1-800-843-0090 EASI-Line www. jhfunds. com PRESORTED STANDARD U.S. POSTAGE PAID MIS P12SA 1/12 3/12 ITEM 2. CODE OF ETHICS. Not applicable at this time. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There were no material changes to previously disclosed John Hancock Funds - Administration Committee Charter and John Hancock Funds – Governance Committee Charter. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Submission of Matters to a Vote of Security Holders is attached. See attached “John Hancock Funds – Governance Committee Charter”. (c)(2) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein Chief Executive Officer Date: March 26, 2012 By: /s/ Charles A Rizzo Charles A Rizzo Chief Financial Officer Date: March 26, 2012
